 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoting group (G) which the Board, under the circumstances, findsappropriate for the purposes of collective bargaining.On the other hand, if a majority of the employees in each or any ofvoting groups (B), (C), {D), and (E) do not vote for a,labor organi-zation which is seeking to represent them in a separate unit, theemployees in each such group will be included in voting group (F)-and their, votes pooled with those of voting group (F),a" and theRegional Director is instructed to issue a certification of representa-tives to the IAM selected by a majority of the employees in the pooledgroup (F) which the Board, in such circumstances, finds to be a unitappropriate for the purposes of collective bargaining.However, ifa majority of employees in pooled voting group (F) do not vote forthe JAM -which is seeking to represent them in a separate unit, theemployees in such group will be included in voting group (G) andtheir votes pooled with those of voting group (G),22 and the RegionalDirector conducting the elections is instructedto issue acertificationof representatives to the labor organization selected by a majority ofthe employees in the pooled group (G) which the Board, in such cir-cumstances, finds to be a unit appropriate for the purposes of collec-tive bargaining. In all - other events, the Regional Director isinstructed to issue a certification of the results of the electionas appro-priate in the circumstances.[Text of Direction of Elections omitted from publication.]21 If the votes are pooled,theyare to be tallied In the following manner : The votesfor theunions seeking the separate units shall be counted as valid votes, but neitherfor nor against the unions seeking to represent the more comprehensive unit; all othervotes are to be accorded their face value,whether for representation by the unions seek-ing the comprehensivegroup or forno union.n If the votes are pooled,they are to-be tallied in the following manner:The votesfor the union seeking the separate voting group(F) shall be counted as valid votes, butneither for nor against the unions seeking to represent the more comprehensive group. (G) ;all other votes are to be accorded their face value, whether for representation by theunions seeking the comprehensive group(G) or for no union.IAmerican Cable & Radio CorporationandCommunications Work-ers of America,CIO.Case No. P--RRC-4670. July 31, 1958SUPPLEMENTAL DECISIONAND ORDEROn April 16, 1954, following a Board-directed election," the Boardcertified the Communications Workers of America, CIO, as the col-lective-bargaining representative of "all live traffic employees of theEmployer in the continental United States and Hawaii, ..., buta$cluding all other employees, guards, watchmen, and supervisors asdefined in the Act." Thereafter, on March 3, 1958, the Employer and:'101 NTLRB 1759.121 NLRB No. 40. AMERICAN CABLE & RADIO CORPORATION-259the Union filed a joint motion for clarification of the certified unit,asking the Board to determine whether the new classification 'ofbranch office operating supervisor in the Employer's New York branchoffices is within the unit.The Employer asserts that the employeesin this classification are supervisors and should be excluded from thebargaining unit, contrary to the Union's contention.The Board,2 having considered the parties' request, the 'record, andthe briefs, makes the following findings of fact :The Employer is a, holding and management company operatingan international telegraph system.To handle the heavy volume ofbusiness in New York City, the Employer has branch offices for thepickup and delivery, as well as the transmission, of traffic to and fromits customers, each office having one or more operator clerks and vary-ing numbers of full- and part-time messengers, all within the bargain-ing unit.Prior to November 1956, these branch offices were part ofthe commercial department and were under the general supervision ofthe commercial vice president.Each branch was supervised by abranch office manager, who divided his time between operations andsales activities.During the fall of 1956, the Employer reorganizedthe branch 'offices 'by removing the branch office managers and settingup a separatesalesdepartment.The branches were placed under thesupervision ofMr. Roy Scribner, superintendent of branch officeoperations, and the new classification of branch office operating super-visorwas created.Operator clerks, who were formerly within thebargaining unit, were promoted to the new positions, and each wasgiven charge of one of the 12 branch offices affected by thereorganization.The operatingsupervisorsreport to 1 of 2 branchoffice area man-agers, 1 for the 7 uptown offices and 1 for the 5 in the downtown area.The number of employeesin each office varies, somehaving as fewas 10 while others have up to 40.The-area managersperiodicallyvisit each office under their jurisdiction and report to, Scribner orto Mr. Harry`Kaup, Scribner's assistant.The operatingsupervisorsspend anywhere from 40 percent to about 70-percent of their timeperforming bargaining unit work.According to the Employer'sgeneral wage formula for first-levelsupervisors, they are paid from10 to 15 percent more than the operator clerks, the highest classifi-cation under them.They dispatchmessengersand file daily reportswith the mainoffice.They have the authority to schedule overtime,tomake recommendations on the performanceof traineesassignedto their office, to effect transfersof messengersfrom their office toother branches, and to recommend the transfer of operator clerks.' Pursuant to the provisions of section 8 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning]. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey also have the authority to warn, both verbally and in writing,and to discipline, the employees working under them, and to handlegrievances at step 1 of the grievance procedure established by thecollective-bargaining agreement.The record is unclear as to thepower of the operating supervisors to discharge. In the past, theyhave discharged messengers for excessive absenteeism and poor jobperformance, as well as for violations of rules, unavailability forwork, and insubordination.However, a confidential' memorandumsent to all supervisors inJuly1957 requires that discharges for poorperformance be effected through the main office. The record is clear,however, that even if the power to discharge is ,presently so limited,the operating supervisors have the authority to, and do in fact, effec-tively recommend such discharges.We find that the branch office operating supervisors are supervisorswithin the meaning of Section 2 (11) of the Act, and are excludedfrom the previously certified bargaining unit.[The Board granted the parties' request for clarification of theBoard's April 16, 1954, certification and found that the branch officeoperating supervisors are supervisors as defined in the Act and areexcluded from the previously certified unit.]The Guiberson CorporationandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 16-RC-2164. July 31, 1958DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation 'for certification upon consent electionexecuted on August 21,1957, an election by secret ballot was conductedon September 25; 1957, under the supervision of the Regional Directorfor the Sixteenth Region, among- the employees in the.appropriateunit set forth in the stipulation.Upon completion of-the election,the parties were furnished a, tally of ballots which showed that ofapproximately 289 eligible voters, '286 valid votes were cast.Ofthese, 119, were, cast in favor of the Petitioner; 144- were cast againstthe Petitioner; and 23 were challenged.'On September 30, 1957, the Petitioner timely filed objections to theelection.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation and, on January 6, 1958,'issued and duly served upon the parties his report on objections toelection, in which he recommended that certain objections be over-'The challengedballots werethus insufficient in number to affect the results of theelection121 NLRB No. 45.